In the

      United States Court of Appeals
                     For the Seventh Circuit
                          ____________________  

No.  14-­‐‑1317  
UNITED  STATES  OF  AMERICA  on  the  relation  of  THERESA  HILL,  
                                                 Plaintiff-­‐‑Appellant,  
                                         v.  

CITY  OF  CHICAGO,  ILLINOIS,  
                                                           Defendant-­‐‑Appellee.  
                          ____________________  

            Appeal  from  the  United  States  District  Court  for  the  
              Northern  District  of  Illinois,  Eastern  Division.  
              No.  08  C  4540  —  Rebecca  R.  Pallmeyer,  Judge.  
                          ____________________  

  ARGUED  OCTOBER  27,  2014  —  DECIDED  NOVEMBER  14,  2014  
                 ____________________  

  Before   WOOD,   Chief   Judge,   and   EASTERBROOK   and  
WILLIAMS,  Circuit  Judges.  
     EASTERBROOK,   Circuit   Judge.   When   applying   for   several  
federal   grants   between   2005   and   2008,   Chicago   represented  
that   it   had   “formulated   an   Equal   Employment   Opportunity  
Plan  in  accordance  with  28  C.F.R.  §42.301,  et  seq.,  subpart  E,  
that  was  signed  into  effect  within  the  past  two  years  by  the  
proper  authority  and  that  it  is  available  for  review.”  This  cer-­‐‑
tification  is  required  by  regulations  implementing  a  portion  
2                                                                No.  14-­‐‑1317  

of  the  Omnibus  Crime  Control  and  Safe  Streets  Act  of  1968,  
under   which   the   grants   were   made.   The   regulations   to  
which   the   certification   refers   require   that   an   equal   employ-­‐‑
ment   opportunity   program   commence   within   120   days   of  
the  initial  grant.  So  the  City  was  certifying  two  things:  that  it  
had  a  plan  and  that  it  would  implement  a  program.  
    Theresa   Hill   contends   in   this   qui   tam   action   under   the  
False  Claims  Act,  31  U.S.C.  §§  3729–33,  that  the  first  certifica-­‐‑
tion  was  false  because,  although  the  City  had  a  written  plan,  
and   implemented   an   equal   opportunity   and   affirmative   ac-­‐‑
tion  program,  the  program  differs  from  the  plan.  For  exam-­‐‑
ple,   although   the   plan   provides   that   the   “Commissioner   of  
Personnel”  chairs  the  “Equal  Employment  Opportunity  /  Af-­‐‑
firmative   Action   Advisory   Council”,   the   City   has   not   had   a  
“Commissioner  of  Personnel”  since  a  reorganization  in  2000.  
That   position   was   replaced   by   a   “Commissioner   of   Human  
Resources”   and   the   advisory   council   by   an   “Executive   Di-­‐‑
versity  Committee”.  
    The   Commissioner   of   Human   Resources   testified   by  
deposition   that   she   had   never   heard   of   an   “Equal   Employ-­‐‑
ment   Opportunity   /   Affirmative   Action   Advisory   Council”  
and   was   not   familiar   with   an   “Equal   Employment   Oppor-­‐‑
tunity   Plan.”   But   the   Commissioner   also   testified   that   the  
City   has   an   equal   opportunity   and   affirmative   action   pro-­‐‑
gram,  to  which  the  Department  devotes  considerable  efforts.  
Hill   does   not   contend   that   the   City’s   program   falls   short   of  
federal  requirements  in  any  way.  Instead  the  claim  is  formal:  
the   program   does   not   follow   the   written   plan.   Hill   insists  
that  the  City  thus  did  not  “really”  have  a  plan  between  2005  
and  2008  and  is  liable  for  falsely  certifying  that  it  did.  After  
the   United   States   declined   to   intervene   and   adopt   Hill’s   ar-­‐‑
No.  14-­‐‑1317                                                                3  

guments,   the   district   court   granted   summary   judgment   to  
the  City.  2014  U.S.  Dist.  LEXIS  4698  (N.D.  Ill.  Jan.  14,  2014).  
   The   district   court   was   right   to   say   that   the   City   had   a  
plan.   Chicago   also   was   implementing   the   plan’s   substance,  
though  not  all  of  its  details.  Any  written  plan  sensibly  can  be  
understood   to   allow   adaptations.   Given   the   substantial  
agreement  between  the  written  plan  and  what  the  City  was  
doing  in  fact,  no  federal  agency  has  parted  with  money  un-­‐‑
der  false  pretenses.  
     More   than   that:   the   record   does   not   establish   that   the  
people   in   the   Police   Department   and   other   bureaus   who  
wrote   grant   applications   and   attached   the   City’s   plan   knew  
that  the  Department  of  Human  Resources  was  implementing  
a   program   different   from   the   plan,   and   without   knowledge  
of   falsity   there   cannot   be   a   knowingly   false   claim,   as  
§3729(a)(1),  (b)(1)  requires  for  liability.  
      Doubtless   the   people   who   submitted   the   grant   applica-­‐‑
tions   knew   that   bureaucracies   tend   to   develop   their   own  
folkways.   Job   descriptions   don’t   match   what   employees   do  
in   fact.   Organization   charts   show   a   hierarchy   that   does   not  
reflect  who  actually  reports  to  whom,  who  has  final  authori-­‐‑
ty  to  sign  off  on  a  project,  or  which  supervisor  handles  what  
tasks.  A  plan  may  show  that  four  levels  of  the  staff  (an  origi-­‐‑
nal   decision   plus   three   levels   of   review)   process   equal   em-­‐‑
ployment   complaints,   while   only   two   levels   of   review   are  
used   in   practice.   Departing   from   the   formal   documents   in  
order  to  get  things  done  more  quickly  or  accurately  is  com-­‐‑
mon,   and   some   flexibility   is   essential   when   administrators  
encounter  circumstances  that  plan-­‐‑writers  did  not  anticipate.  
Chicago  has  a  huge  bureaucracy;  what  works  in  one  bureau  
may   not   work   in   another,   and   slavishly   following   a   single  
4                                                                No.  14-­‐‑1317  

plan   could   be   counterproductive.   Unions   that   call   on   mem-­‐‑
bers  to  “work  to  rule”  as  an  alternative  to  a  strike  know  that  
nothing   cripples   a   bureaucracy   faster   than   handling   every-­‐‑
thing  by  the  book.  No  one  who  stands  in  line  for  service  at  a  
public  agency,  or  waits  impatiently  for  an  agency  to  resolve  
a  grievance  or  issue  a  license,  wants  every  written  procedure  
to  be  followed.  Practical  accommodations  are  a  relief.  
   The   record   shows   that   Chicago’s   Department   of   Human  
Resources  gets  the  job  done  pragmatically  rather  than  by  fol-­‐‑
lowing  all  of  a  written  plan’s  details.  But  as  long  as  it  has  a  
plan,   and   does   get   the   job   done,   the   City   is   in   compliance  
with  the  representations  made  to  obtain  the  grants.  
                                                                    AFFIRMED